Case 2:21-cv-01643-JDC-KK Document 10 Filed 08/17/21 Page 1 of 1 PageID #: 54




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

JOEL CARDENAS-MENESES                         :         DOCKET NO. 21-cv-01643

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.

S. MA’AT ET AL.                               :         MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Motion to Certify

Class (doc. 1) be DENIED.

       THUS DONE AND SIGNED in Chambers this 17th day of August, 2021.



                     _______________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
